DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Such claim limitation are:

“the first attaching means and the second attaching means being adapted to cooperate to removably latch the filter to the basket” in claim 13
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 10-16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, the limitation “a filter element removably attached to opposite side walls of the food basket” is indefinite, because the opposite side walls are undefined, since claim 1 only discloses side walls as “side walls extending upward form the bottom wall” and the arrangement/shape of the side walls is unclear, such as which walls are considered opposite side walls if the food basket is circular shape or triangle shape? Therefore the metes and bounds are unclear. 

Regarding claim 12, the limitation “the filler element removably latched at opposite edges to the side walls of the food basket” is indefinite, because the opposite edges to the side walls are undefined, since claim 12 only discloses side walls as “side walls extending upward form the bottom wall” and the arrangement/shape of the side walls is unclear, such as which edges are considered opposite edges if the food basket is circular shape or triangle shape? Therefore the metes and bounds are unclear. 

Regarding claim 16, the limitation "opposing side walls extending upward form the bottom wall, and an upper opening defined by the side walls" is indefinite, because it is unclear how “side walls” to be “opposing”, since the claim 16 does not disclose the arrangement/shape of the side walls, such as which walls are considered opposite side walls if the food basket is circular shape or triangle shape? Therefore the metes and bounds are unclear.

For the purpose of examination, the term “opposing side walls” will be interpreted to be any portion of the side walls  and the term “opposing edge” will be interpreted to be any edges of the side walls.

Regarding claims 2-5, 7, 10-11, 13-15, and 18-24, the claims are rejected due to their dependency on an indefinite claim as shown above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (WO 2015/006891A1) (previously cited) in view of Jenicot (GB 2,124,073 A) (Newly cited).
Regarding claim 1, Hou teaches a cooking apparatus (see fig.1) comprising: 
a cooking chamber (the cavity defined by outer wall 9); 
a food basket (container basket 4) disposed within the cooking chamber (outer wall 9) to receive food to be cooked (container basket 4 is capable to receive food.), the food basket (container basket 4) comprising a bottom wall (energy storing plate 6), side walls (side wall; see the annotation of fig.1) extending upward from the bottom wall (energy storing plate 6), and an upper opening (opening; see the annotation of fig.1) defined by side walls; 
a heater (heating apparatus 3) disposed above the food basket (container basket 4) for heating air flowing out from the food basket (container basket 4) (heating apparatus 3 is capable to heat air flowing out from container basket 4); 
(main convection fan 2) and at least one air flow passage (air flow passage; see the annotation of fig.1) for circulating the heated air upwards through the food basket (main convection fan 2 is capable to circulate the air upwards through bottom wall of basket 4); and 
a filter element (filter screen 12) covers the upper opening (opening) of the food basket as defined by the side walls, the filter element (filter screen 12) being spaced from the heater (heating apparatus 3), and the filter element (filter screen 12) comprising an air-permeable meshed structure (filter screen 12) for retaining particles contained in the heated air flowing out from the food basket (container basket 4) (See lines 117-119 of the translation “a filter screen is arranged above the container basket to prevent oil fume from floating upward, and the filter screen effectively prevents oil fume from floating up, and ensures the cleanliness of the fans and motors on the upper part”). 

    PNG
    media_image1.png
    581
    531
    media_image1.png
    Greyscale

Hou does not teach the filler element removably attached to opposite side walls of the food basket.
However, Jenicot teaches in the same field of endeavor of fryer, comprising a filter element (lid 3 with filter cartridge 2) removably attached to food container (pan 1) (See fig.1).

    PNG
    media_image2.png
    379
    622
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the filter of Hou with the filter removably attached to food container as taught by Jenicot, in order to facilitate clean or replace the filter, since constructing a formerly integral structure in various elements involves only routine skill in the art, and both of the filters of Hou and Jenicot have the same purpose of filtering oil fumes, therefore it has been held that rearranging parts of an invention involves only routine skill in the art.

Regarding claim 12, Hou teaches a cooking apparatus (see fig.1) comprising: 
a cooking chamber (the cavity defined by outer wall 9); 
(container basket 4) disposed within the cooking chamber (outer wall 9), and containing food to be cooked (container basket 4 is capable to receive food.) the basket (container basket 4) comprising a bottom wall (energy storing plate 6), side walls (side wall; see the annotation of fig.1) extending upward from the bottom wall (energy storing plate 6), and an upper opening (opening; see the annotation of fig.1) defined by side walls;
a heater (heating apparatus 3) disposed above the basket (container basket 4) for heating air flowing out from the basket (container basket 4) (heating apparatus 3 is capable to heat air flowing out from container basket 4); 
a fan (main convection fan 2) and at least one air flow passage (air flow passage; see the annotation of fig.1) outside the basket (container basket 4) for circulating the heated air from the heater through the bottom wall of the basket (container basket 4) (see fig.1, main convention fan 2 is capable to circulate the heated air from heating apparatus 3 through energy storing plate 6); and 
a filter (filter screen 12) attached to the basket (container basket 4) to cover the upper opening (opening; see the annotation of fig.1) of the basket as defined by the side walls, the filter comprising (filter screen 12) an air-permeable meshed structure (filter screen 12) for retaining particles contained in the heated air flowing out from the basket (container basket 4) to prevent the retained particles from contaminating the heater (See lines 117-119 of the translation “a filter screen is arranged above the container basket to prevent oil fume from floating upward, and the filter screen effectively prevents oil fume from floating up, and ensures the cleanliness of the fans and motors on the upper part”). 
Hou does not teach the filler element removably latched at opposite edges to the side walls of the food basket.
However, Jenicot teaches in the same field of endeavor of fryer, comprising a filter element (lid 3 with filter cartridge 2) removably latched at opposite edges to the side walls of food container (pan 1) (See fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the filter of Hou with the filter removably attached to food container as taught by Jenicot, in order to facilitate clean or replace the filter, since constructing a formerly integral structure in various elements involves only routine skill in the art, and both of the filters of Hou and Jenicot have the same purpose of filtering oil fumes, therefore it has been held that rearranging parts of an invention involves only routine skill in the art.

Regarding claim 14, Hou teaches air flow guide (spoiler 13) for diverting the heated air from the at least one air flow passage (air flow passage) through at least one opening (convection hole 7) in the bottom wall of the basket (container basket 4) and into contact with the food to be cooked (See fig.1, the spoiler 13is two or more protrusions, which is capable to diverting the heated air from air flow passage.).

Claims 2-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Hou and Jenicot in view of Matsukura (JP 03123625) (previously cited).
Regarding claim 2, the modification of Hou and Jenicot does not explicitly teach the filter element has an opacity of at least 50%.
However, Matsukura teaches an air filter (Filter 10) has an opacity of at least 50% (See “Means for Solving the Problems”; the open ratio of the filter is 50-80%).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter element of with the modification of Hou and Jenicot the air filter has a opacity of at least 50% as taught by Matsukura, in order to provide a low-cost and can be used in large area (See “Problems to be Solved by the Invention”)

Regarding claim 3, Hou teaches the filter element (Filter 62) projected directly beneath the heater (Heater means 64), but the modification of Hou and Jenicot does not explicitly teach the filter element has an opacity of at least 50%.
However, Matsukura teaches an air filter (Filter 10) has an opacity of at least 50% (See “Means for Solving the Problems”; the open ratio of the filter is 50-80%).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter element of the modification of Hou and Jenicot with the air filter has a opacity of at least 50% as taught by Matsukura, in order to provide a low-cost and can be used in large area (See “Problems to be Solved by the Invention”)

Regarding claim 15, the modification of Hou and Jenicot does not explicitly teach the filter element has an opacity of at least 50%.
However, Matsukura teaches an air filter (Filter 10) has an opacity of at least 50% (See “Means for Solving the Problems”; the open ratio of the filter is 50-80%).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter element of the modification of Hou and Jenicot with the air filter has a opacity of at least 50% as taught by Matsukura, in order to provide a low-cost and can be used in large area (See “Problems to be Solved by the Invention”)

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Hou and Jenicot in view of Terpstra (US 4,684,466) (previously cited).
Regarding claim 4, Hou teaches the air permeable meshed structure (filter screen 12) of the filter element comprises a plurality of apertures (filter screen 12 inherently include a plurality of apertures), but the modification of Hou and Jenicot does not explicitly teach the plurality of apertures with maximum outer dimensions not exceeding 1 mm by 1 mm.
However, Terpstra teaches a filter (Filter screen 7) comprising a plurality of apertures with maximum outer dimensions not exceeding 1 mm by 1 mm (See col.3, line 5-7 “a first supporting screen 11 with a larger size of mesh than the press mat, e.g. about 0.75 mm.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter element of the modification of Hou and Jenicot with the air filter a plurality of apertures with maximum outer dimensions not exceeding 1 mm by 1 mm as taught by Terpstra, in order to provide a desired filtering effects for the filter. 

Regarding claim 5, the modification of Hou and Jenicot does not explicitly teach the maximum outer dimensions of the apertures are between 0.3 mm by 0.3 mm and 1 mm by 1 mm.
However, Terpstra teaches a filter (Filter screen 7) comprising a plurality of apertures with a maximum outer dimensions of the apertures are between 0.3 mm by 0.3 mm and 1 mm by 1 mm (See col.3, line 5-7 “a first supporting screen 11 with a larger size of mesh than the press mat, e.g. about 0.75 mm.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter element of the modification of Hou and Jenicot with the air filter a plurality of apertures with maximum outer dimensions of the apertures are between 0.3 mm by 0.3 mm and 1 mm by 1 mm as taught by Terpstra, in order to provide a desired filtering effects for the filter. 

Claims 7, 13, 16, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of the modification of Hou and Jenicot in view of Archer (US 2009/0158940) (previously cited)
Regarding claim 7, the modification of Hou and Jenicot teaches removably attach the filter element to the opppositie side walls of food basket (see the rejection of claim 1), but does not explicitly teach the filter element comprises first attaching means, the food basket comprises second attaching means, and the first attaching means and the second attaching means being adapted to cooperate to removably attach the filter element to the opposite side walls of food basket.
However, Archer teaches a cooking apparatus comprising first attaching means (latching post 16A”), a food basket (body 14”) comprises second attaching means (Locking latch 28”), and the first attaching means (latching post 16A”) and the second attaching (Locking latch 28”) means being adapted to cooperate to detachably secure a lid to the food basket (body 14”) (See fig.13-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the filler of cooking apparatus of the modification of the modification of Hou and Jenicot with latching post and locking latch, and they are adapted to cooperate to detachably secure two structure together, so that the latching post and locking latch detachably secure the filter to the food basket, in order to provide a conventional way removably attach the filter element to the opposite side walls of food basket so that easier to replace and clean the filter and the food basket. 

Regarding claim 21, the modification of Hou and Jenicot does not explicitly teach the first attaching means comprises a pair of projections formed along opposite edges of the filter element, and the second attaching means comprises a correspondingly positioned pair of latch mechanisms on the opposite side walls of the food basket.
However, Archer teaches the first attaching means (latching post 16A”) comprises a pair of projections (latching post 16A”) formed along opposite edges of a first piece (lid 16”), and the second attaching means (locking latch 28”) comprises a (locking latch 28”) on the opposite side walls of the food basket (body 14”) (See fig.13-18). 

    PNG
    media_image3.png
    451
    633
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the filler of cooking apparatus of the modification of the modification of Hou and Jenicot with latching post and locking latch, and they are adapted to cooperate to detachably secure two structure together, so that the latching post and locking latch detachably secure the filter to the food basket, in order to provide a conventional way removably attach the filter element to the opposite side walls of food basket so that easier to replace and clean the filter and the food basket. 

Regarding claim 22, the modification of Hou and Jenicot does not explicitly teach each latch mechanism comprises a latch member connected to a lever, the lever 
However, Archer teaches each latch mechanism (locking latch 28”) comprises a latch member (hook 28A″) connected to a lever (lever 28B″), the lever (lever 28B″) being pivotally attached to one of the opposite side walls of the food basket (body 14”), and the latch member (hook 28A″) being pivotally connected to the lever (lever 28B″) between remote ends of the lever (See fig.13-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the filler of cooking apparatus of the modification of the modification of Hou and Jenicot with latching post and locking latch, and they are adapted to cooperate to detachably secure two structure together, so that the latching post and locking latch detachably secure the filter to the food basket, in order to provide a conventional way removably attach the filter element to the opposite side walls of food basket so that easier to replace and clean the filter and the food basket. 

Regarding claim 13, the modification of Hou and Jenicot teaches removably latch the filter to the basket (see the rejection of claim 12), but does not explicitly teach the filter comprises first attaching means, and the side walls of the basket comprise second attaching means, the first attaching means and the second attaching means being adapted to cooperate to removably latch the filter to the basket.
However, Archer teaches a cooking apparatus comprising first attaching means (latching post 16A”), a food basket (body 14”) comprises second attaching means (Locking latch 28”), and the first attaching means (latching post 16A”) and the second attaching (Locking latch 28”) means being adapted to cooperate to detachably secure a lid to the food basket (body 14”) (See fig.13-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the cooking apparatus of the modification of the modification of Hou and Jenicot with latching post and locking latch, and they are adapted to cooperate to detachably secure two structure together, so that the latching post and locking latch detachably secure the filter to the food basket, in order to provide a conventional way removably attach the filter element to the opppositie side walls of food basket so that easier to replace and clean the filter and the food basket. 

Regarding claim 23, the modification of Hou and Jenicot does not explicitly teach the first attaching means comprises a pair of projections formed at the opposite edges of the filter, and the second attaching means comprises a correspondingly positioned pair of latch mechanisms on the side walls of the basket.
However, Archer teaches the first attaching means (latching post 16A”) comprises a pair of projections (latching post 16A”) formed at the opposite edges of a first piece (lid 16”), and the second attaching means (locking latch 28”) comprises a correspondingly positioned pair of latch mechanisms (locking latch 28”) on the side walls of the basket (body 14”) (See fig.13-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the filler of cooking 

Regarding claim 24, the modification of Hou and Jenicot does not explicitly teach each latch mechanism comprises a latch member connected to a lever, the lever being pivotally attached to one of the side walls of the basket, and the latch member being pivotally connected to the lever between remote ends of the lever.
However, Archer teaches each latch mechanism (locking latch 28”) comprises a latch member (hook 28A″) connected to a lever (lever 28B″), the lever (lever 28B″) being pivotally attached to one of the side walls of the basket (body 14”), and the latch member being pivotally connected to the lever (lever 28B″) between remote ends of the lever (See fig.13-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the filler of cooking apparatus of the modification of the modification of Hou and Jenicot with latching post and locking latch, and they are adapted to cooperate to detachably secure two structure together, so that the latching post and locking latch detachably secure the filter to the food basket, in order to provide a conventional way removably attach the filter element 

Regarding claim 16, Hou teaches a cooking apparatus (see fig.1) comprising: 
a cooking chamber (the cavity defined by outer wall 9); 
a basket (container basket 4) disposed within the cooking chamber (outer wall 9), and containing food to cooked (container basket 4 is capable to receive food.), the basket (container basket 4) comprising a bottom wall (energy storing plate 6), opposing side walls (side wall; see the annotation of fig.1) extending upward from the bottom wall (energy storing plate 6), and an upper opening (opening; see the annotation of fig.1) defined by side walls; 
a heater (heating apparatus 3) disposed above the food basket (container basket 4) for heating air flowing out from the basket (container basket 4) (heating apparatus 3 is capable to heat air flowing out from container basket 4); 
a fan (main convection fan 2) and at least one air flow passage (air flow passage; see the annotation of fig.1) outside the basket for circulating the heated air the heater (heating apparatus 3) through a bottom wall of the basket (main convection fan 2 is capable to circulate the air upwards through bottom wall of basket 4); 
a filter (filter screen 12) removably attached to the opposing side walls of attach to the basket (container basket 4), covering the upper opening (opening) of the basket as defined by the side walls, such that the filter (filter screen 12) is positioned between an upper end of the basket (container basket 4) and the heater (heating apparatus 3), the filter (filter screen 12) comprising an air-permeable meshed structure (filter screen 12) for (See lines 117-119 of the translation “a filter screen is arranged above the container basket to prevent oil fume from floating upward, and the filter screen effectively prevents oil fume from floating up, and ensures the cleanliness of the fans and motors on the upper part”); and 
Hou does not teach the filler element removably attached to opposite side walls of the food basket, and latch mechanisms comprising projections attached to opposite edges of the filter, levers attached to the opposing side walls of the basket, and latch members attached to the levers for cooperating with the projections, respectively, to removably attach the filter to the opposing side walls of the basket.
Jenicot teaches in the same field of endeavor of fryer, comprising a filter element (lid 3 with filter cartridge 2) removably attached at opposite side walls of food container (pan 1) (See fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the filter of Hou with the filter removably attached to food container as taught by Jenicot, in order to facilitate clean or replace the filter, since constructing a formerly integral structure in various elements involves only routine skill in the art, and both of the filters of Hou and Jenicot have the same purpose of filtering oil fumes, therefore it has been held that rearranging parts of an invention involves only routine skill in the art.
Archer teaches latch mechanisms (latching post 16A”) comprising projections (latching post 16A”) attached to opposite edges a first piece (lid 16”), levers (lever 28B″) attached to the opposing side walls of the basket (body 14”), and latch members (hook 28A″) attached to the levers (lever 28B″) for cooperating with the projections (latching post 16A”), respectively, to removably attach the first piece (lid 16”) to the opposing side walls of the basket (body 14”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the filler of cooking apparatus of the modification of the modification of Hou and Jenicot with latch mechanisms, levers, and latch members, and they are adapted to cooperate to detachably secure two structure together, so that latch mechanisms, levers, and latch members detachably secure the filter to the food basket, in order to provide a conventional way removably attach the filter element to the opposite side walls of food basket so that easier to replace and clean the filter and the food basket. 

Regarding claim 18, Hou teaches air flow guide (spoiler 13) for diverting the heated air from the at least one air flow passage (air flow passage) through at least one opening (convection hole 7) in the bottom wall of the basket (container basket 4) and into contact with the food to be cooked (See fig.1, the spoiler 13is two or more protrusions, which is capable to diverting the heated air from air flow passage.).

Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Hou, Jenicot, and Terpstra in view of Claesson (US 7,834,299) (previously cited). 
Regarding claim 10, the modification of Hou, Jenicot, and Terpstra does not explicitly teach the apertures of the meshed structure of the filter element are of a uniform shape.
 
    PNG
    media_image4.png
    239
    216
    media_image4.png
    Greyscale

However, Claesson teaches a cooking apparatus comprising a filter with meshed structure (air filter 56), and the apertures of the meshed structure (screen 138) of the filter element are of a uniform shape (see fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the filter of the modification of Hou, Jenicot, and Terpstra with the structure of filter comprising mesh screen as taught by Claesson, in order to provide a desired and conventional shape of the meshed structure of the filter element.

Regarding claim 11, the modification of Hou, Jenicot, and Terpstra does not explicitly teach the apertures of the meshed structure of the filter element are taken among the set of shapes defined by square, rectangular, hexagonal and regular polygonal.
However, Claesson teaches a cooking apparatus comprising a filter with meshed structure (air filter 56), and the apertures of the meshed structure (screen 138) of the filter element are taken among the set of shapes defined by square, rectangular, hexagonal and regular polygonal (see fig.3, the screen 138 has a shape of square or rectangular.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the filter of the modification of Hou, Jenicot, and Terpstra with the structure of filter comprising mesh screen as taught by Claesson, in order to provide a desired and conventional shape of the meshed structure of the filter element.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Hou, Jenicot, and Archer in view of Matsukura (JP 03123625) (previously cited).
Regarding claim 19, the modification of Hou, Jenicot, and Archer does not explicitly teach the filter element has an opacity of at least 50%.
However, Matsukura teaches an air filter (Filter 10) has an opacity of at least 50% (See “Means for Solving the Problems”; the open ratio of the filter is 50-80%).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter element of Hou, Jenicot, and Archer with the air filter has a opacity of at least 50% as taught by Matsukura, in order to provide a low-cost and can be used in large area (See “Problems to be Solved by the Invention”)

Regarding claim 20, the modification of Hou, Jenicot, and Archer does not explicitly teach the filter element (Filter 62) projected directly beneath the heater (Heater means 64), but does not explicitly teach the filter element has an opacity of at least 50%.
However, Matsukura teaches an air filter (Filter 10) has an opacity of at least 50% (See “Means for Solving the Problems”; the open ratio of the filter is 50-80%).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the filter element of the modification of Hou, Jenicot, and Archer with the air filter has a opacity of at least 50% as taught by Matsukura, in order to provide a low-cost and can be used in large area (See “Problems to be Solved by the Invention”)

Response to Amendment
With respect to the claim objection, applicant amend claim 1, which overcomes the claim objection. Therefore the claim objection is withdrawn.

Response to Arguments
Applicant’s arguments, see pages 7-9 of applicant's remark, filed 03/03/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C.102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hou (WO 2015/006891A1) in view of Jenicot (GB 2,124,073A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761